DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base side wall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the base rim outside wall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the lid rim" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lid rim outside wall" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the base outside wall groove" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the base rim outside wall groove" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tab outside wall" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tab flange" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tab second flange portion" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the rim outside wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the lid first flange portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the base rim base flange" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the base rim inside wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the rim inside wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the lid rim inside wall" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the base rim sealing recess" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the lid rim sealing segment" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the base rim upper wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the upper wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the lid rim" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the base rim" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the base flange" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the tab second flange portion" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the rim inside wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the base rim sealing recess" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the lid rim sealing segment" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the base rim sealing recess upper ledge" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the outside wall first segment" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the outside wall second segment" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the base rim" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the lid rim" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the base flange" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said lid flange" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

The remainder of the office action is based on the examiner’s best understanding of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juliani (US-20100084400-A1).
Juliani discloses a tamper evident container (par. 10) comprising: a thermoformed plastic base (1) having a bottom wall and a side wall which extends upwardly from the bottom wall, the side wall and the bottom wall defining a base interior (Fig. 3), wherein a base rim (3) surrounds the base and extends outwardly from the side wall, the base rim having an outwardly extending base flange (5, 5a); a thermoformed plastic lid (2) having a top wall, the top wall having a peripheral rim (4) which mates with and engages the base rim to connect the lid to the base, the lid rim having portions which define a first flange portion which extends outwardly and lies above the base rim when the lid is mated to the base and does not extend outwardly substantially beyond the base rim (Fig. 4); portions of the lid rim which define a tamper-evident tab (4a), wherein two upwardly extending cut lines (7) extend through the lid rim on each side of the tab; and a second flange portion (6a) which extends outwardly from the tab to extend outwardly beyond the base flange to be accessible by a user to engage the tab second flange portion, the second flange portion being connected to the first flange portion on both sides of the tab by weakened lines of material, each weakened line of material extending to one of the two cut lines, wherein the tab second flange portion is engageable by a user to sever the weakened lines of material and pivot the tab upwardly, thereby giving evidence of tampering with the lid closed on the base (Fig. 5a), wherein the base flange extends around the entire base (Fig. 3), wherein the weakened lines of material on either side of the tab where the second flange portion is connected to the first flange portion comprise perforated sections of plastic comprising through cuts through the plastic alternating with uncut segments of plastic (Fig. 7a), wherein the lid rim has an outwardly extending upper wall, and an outside wall extends downwardly from the upper wall, and wherein the two upwardly extending cut lines extend across the outside wall and a portion of the rim upper wall, wherein the two cut lines have portions which extend towards one another along the rim upper wall, wherein the cut line portions which extend towards each other are curved (Fig. 5a), wherein the lid rim has an outside wall and the outside wall has a first segment which extends across the tab, and a second segment which surrounds the lid rim away from the tab, and wherein the outside wall first segment has portions spaced outwardly from the outside wall second segment, and wherein bridging sections of the lid rim extend inwardly from the outside wall first segment to the outside wall second segment, the bridging segments being positioned sidewardly from the cut lines (Figs. 4, 5a), wherein the lid first flange portion and the base flange extend outwardly about the same amount, thereby hindering user access to the lid first flange portion, but allowing access to the second flange portion which extends outwardly beyond the base rim base flange such that the second flange is accessible by a user (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juliani in view of Tucker et al.  (US-6170696-B1).
Juliani discloses all the claimed limitations as shown above but fails to teach the base rim outside wall having portions defining a concave groove which opens outwardly; the lid rim outside wall has portions which extend into the base outside wall groove to retain the lid to the base, further comprising: portions of the base rim inside wall which define an outwardly projecting sealing recess that extends around the entire interior of the base, the sealing recess having an uninterrupted upper ledge which extends inwardly and connects the sealing recess to an upper lip segment of the rim inside wall, the upper lip segment extending upwardly to an upper wall which extends outwardly; and portions of the lid rim inside wall positioned inwardly of the base rim inside wall when the lid is closed on the base which define an uninterrupted outwardly protruding sealing segment which extends into the base rim sealing recess, the lid rim sealing segment having an upwardly facing portion which engages against the base rim sealing recess upper ledge to form an uninterrupted seal therewith.
Tucker teaches that it is known in the art to manufacture a container with locking and sealing portions (160, 410, 364, 152) for securing a lid to a container (Fig. 17C).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Juliani with locking features in order to better secure the container components together.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juliani and Tucker in view of Rider, Jr. et al. (US-20100147848-A1).
The modified container of Juliani fails to teach portions of the base rim which define a plurality of upwardly extending channels which extend from the sealing recess to the base rim upper wall, the channels defining vents which communicate between the sealing recess and a region above the upper wall for the outward flow of air within the interior of the container during the process of closing the lid onto the base.
Rider teaches that it is known in the art to manufacture container with vent channels (130).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with vent channels, in order to allow for venting of gas within the container.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733